ON REHEARING
ENGLAND, Justice.
On June 26, 1975, we denied certiorari in this case without opinion. On July 1, the State requested that we reconsider our denial in light of the district court’s reliance in this case on State v. Laiser, 299 So.2d 39 (4th DCA Fla.1974). That case had also been brought to us for review, and on May 1 we had granted certiorari and scheduled oral argument for July 3. Simultaneously with the filing of this opinion, we have filed our opinion in State v. Laiser, 322 So.2d 489, reversing and quashing the decision of the Fourth District Court of Appeal. It is essential, therefore, that we reconcile the decisional law of this state by granting the State’s request for rehearing and quashing the decision of the First District Court of Appeal reported at 307 So.2d 456.
It is so ordered.*
ADKINS, C. J., and ROBERTS, BOYD and OVERTON, JJ., concur.

 We note that the state attorney has, by formal filing in the circuit court, noticed his election not to prosecute respondent further under the information originally filed in this case. We do not now pass upon the State’s decision or right to proceed under a new information. Cf., Swanson v. Love, 290 So.2d 112 (2d DCA Fla.1974); Broward v. Roche, 21 Fla. 465, 477 (1885).